Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21,23-29,31-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al (US 10701684 B2) hereinafter as Yoo, in view of Yoshimura et al (US 20210337597 A1) hereinafter as Yoshimura.
Regarding claim(s) 21,29 and 38, Yoo discloses method, comprising:
 receiving, by a terminal device, index indication information (See ¶ col 21 lines 64-col 22 lines 35, The random access related configuration information may include the root index information for generating the random access preamble),
and determining, by the terminal device, first configuration information based on the index indication information (See Fig(s). 13, The terminal receives and decodes the random access channel configuration information See ¶ col 22 lines 19-50), 
wherein the first configuration information indicates a time domain resource for at least one random access preamble occasion (RO) (See Fig(s). 3B, 7, See ¶ col 8 lines 46-57, the RACH preamble format is composed of single or multiple RACH preamble(s), and the RACH preamble),
wherein the time domain resource comprises the first orthogonal frequency division multiplexing (OFDM) symbol occupied by the RO in a slot or a subframe (See ¶ col 8 lines 46-57, The RACH sequence is composed of one or a plurality of RACH OFDM symbols.).
Yoo fails to disclose wherein a sequence number of the first OFDM symbol in the slot or the subframe is twice a time domain length of a control channel resource set in the slot or the subframe, or is a sum of a sequence number of the first OFDM symbol in the control channel resource set in the slot or the subframe and the time domain length of the control channel resource set, or is after a time domain position of a preset control channel resource set in the slot or the subframe.  
Yoshimura discloses is a sum of a sequence number of the first OFDM symbol in the control channel resource set in the slot (See ¶ 132, See Fig(s). 5, Here, H.sub.1 is the number of coded modulation symbols in the first sequence. In a case that the CQI is transmitted in the PUSCH, H.sub.1 may be given by a sum of the number of coded modulation symbols in the first sequence and the number of coded modulation symbols for the coded bit sequence of the CQI). The sum of one or more OFDM symbols each comprised of 52 orthogonal subcarriers, with baseband data on each subcarrier being independently modulated using any available modulation formats (QAM, QPSK,BPSK) maximizes data stream transmissions.
Thus, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention, to incorporate the teachings of Yoshimura within Yoo, so as to enhance overall network performance by maximizing data throughput within a given bandwidth, while within OFDM modulations parallel transmissions offers advantages of that the symbol time may be increased, which mitigates inter-symbol interference.

Further with respect to claims 29 and 38 Yoo discloses a memory (See Fig(s). 15 block 1530) and processor (See ¶ col 4 lines 35-50, it may be understood that each block of processing flow charts and combinations of the flow charts may be performed by computer program instructions. Since these computer program instructions may be mounted in processors for a general computer, a special computer, or other programmable data processing apparatuses, these instructions executed by the processors for the computer or the other programmable data processing apparatuses create means performing functions described in block(s) of the flow charts. ) configured to execute computer programming stored in the memory for performing the method of claim 21.

Claim(s) 22,30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al (US 10701684 B2) hereinafter as Yoo, in view of Yoshimura et al (US 20210337597 A1) hereinafter as Yoshimura further in view of Fu et al (US 20210007139 A1) hereinafter as Fu.
Yoo and Yoshimura fail to disclose wherein the sequence number of the first OFDM symbol in the slot is 2, 6, 8, or 9.
Fu discloses wherein the sequence number of the first OFDM symbol in the slot is 2, 6, 8, or 9,  (See Fig(s). 29,30, See ¶ 296-300, the UE calculates the power headroom report (PHR) according to the condition of the PUSCH of the OFDM symbol with sequence number p in the slot m (for example, p is the first OFDM symbol in the slot m, which overlaps with the slot n) of the serving cell calculating the PHR, which overlaps with the slot n of the serving cell carrying the PHR…Examiner interprets the value of “p” here is arbitrary and can be 2, 6, 8 or 9 as desired). In the case that multiple uplink serving cells are configured for one UE and at least two uplink serving cells have different slot lengths the UE needs to report the power headroom reports back to the serving cell in a given slot with minimal cost value. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to incorporate the teachings of Fu within Yoo, so as to enhance overall network performance by having the UE report the power headroom reports back to the serving cell in a given slot with minimal cost value. 


Regarding claim(s) 23, 31, Yoo discloses, wherein the first configuration information is determined based on time domain information of the control channel resource set (See Fig(s). 13, See ¶ col 21 line 62-col 22 line 4).
Regarding claim(s) 24, 32, Yoo discloses wherein the method further comprises: skipping, by the terminal device, sending a preamble sequence on time domain resources for one or more ROs that conflict with a time domain resource for a common signal block (See ¶ col 6 lines 26-47, col 13 lines 35-40, interference of transmission between two terminals is interpreted as conflict of the common signal block).
Regarding claim(s) 25, 33, Yoo discloses wherein the index indication information is a physical random access channel (PRACH) configuration index (See Fig(s). 13, The terminal receives and decodes the random access channel configuration information See ¶ col 21 line60 – col 22 lines 4.
Regarding claim(s) 26, 34, Yoo discloses wherein the slot is a PRACH slot ( See ¶ col 13 lines 10-15, See Fig(s). 3).
Regarding claim(s) 27, 35, Yoo discloses wherein the first configuration information further indicates a preamble sequence format, or a value of a system frame number mod a random access configuration period (See Fig(s). 4 RACH preamble formats, See ¶ col 7 lines 53-60, one RACH preamble format can be transmitted in the RACH transmission occasion, in which the RACH preamble format may transmit single or multiple RACH preambles. ).
Regarding claim(s) 28, 36, Yoo discloses wherein the time domain resource further comprises a sequence number of the slot or the subframe, or a quantity of ROs in one slot (See Fig(s). 3B, an example in which multiple occasions for DL signal/broadcast channel for the downlink signal or channel is associated with a subset of one RACH resource…See ¶ col 12 lines 28-35 an example in which multiple occasions for DL signal/broadcast channel for the downlink signal or channel is associated with a subset of one RACH resource).
Regarding claim(s) 37, Yoo discloses wherein the time domain resource comprises the first OFDM symbol occupied by the first RO in the slot or the subframe (See Fig(s). 3B , See ¶ col 8 lines 45-57, The RACH sequence is composed of one or a plurality of RACH OFDM symbols.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Raj Jain whose telephone number is (571) 272-3145.  The examiner can normally be reached on M-Th ~8 ~5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/RAJ JAIN/Primary Examiner, Art Unit 2411